Ogden, J.
This is a proceeding on a forfeited bail bond, and under the rules laid down in Jackson v. The State (13 Texas, 406), and in The State v. Cox (25 Texas, 409), we are of the opinion that the scire facias which issued upon the judgment nisi is not in conformity with the law and the uniform practice in this State. The scire facias fails to show when, where, or by what authority the bond was executed, and these are material facts which should appear in the writ.
But the scire facias misdescribes the bond in an important particular; It describes the bond as binding the defendant to appear at the District Court in Aransas *186county, whereas the bond, as set out in the record, binds the defendant to appear at the District Court of Refugio county. This defect must be regarded as fatal to the scire facias, and also to the j udgment final in the case. It is possible that if the arrest had been made before the division of the county, and while Refugio county had jurisdiction of the ofíense, and the bond obligated the defendant to appear in that county, and if afterwards the county was divided and the bond had been transferred according to the requirements of the statutes to the new county, in such a case the defendant might have been made to appear at the new county to answer to the accusation. On failure to appear his bond might have been forfeited, but no judgment final could have been entered up against the sureties until they had been notified by the scire facias of this change in the jurisdiction of the case.
But it appears that the arrest was made by the sheriff of Refugio corinty, and the bond taken to compel the defendant to appear at Refugio some time after the division of the county, and, therefore, that bond cannot be forfeited in Aransas county. If the offense was committed in Refugio county, then the bond was properly taken by the sheriff, but it can be forfeited only in that county ; but if the offense was committed in Aransas county, then the bond is not a compliance with the statute and is a mere nullity, and cannot be forfeited anywhere. The judgment final and the judgment nisi of the District Court is therefore reversed and the cause dismissed for the want of jurisdiction of the cause in Aransas county.
Revebsed and dismissed.